Citation Nr: 0800387	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) and Board remand.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbosacral 
strain was manifested by lumbar spine forward flexion, 
extension, right and left lateral bending, and right and left 
rotation that were full or almost full.  

2.  On and after September 26, 2003, the veteran's 
lumbosacral strain was manifested by full or almost full 
forward lumbar spine flexion, a combined range of motion 
greater than 120 degrees, and no muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 10 percent for a lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5295 (2002).

2.  On and after September 26, 2003, the criteria for an 
evaluation in excess of 10 percent for a lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
veteran prior to the initial adjudication herein, the veteran 
has not been prejudiced thereby.  The content of the notice 
subsequently provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, the veteran had active duty service from 
January 1995 to January 1999.  In an October 2002 rating 
decision, the RO granted service connection for a lumbosacral 
strain, and assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5295, effective January 30, 1999.  
On July 25, 2002, the veteran filed a claim for an increased 
evaluation for his service-connected lumbosacral strain.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet.  
App. 384 (1993). 

VA treatment records from July 2000 through November 2002 
reveal the veteran's complaints of and treatment for low back 
pain.  In July 2000, the veteran noted a warm, tight, 
twitching pain in his back, but denied radiating pain.  He 
indicated increased pain when bending, and stated that 
running doesn't usually cause increased pain.  A July 2000 x-
ray of the lumbar spine was normal.  A June 2001 x-ray of the 
lumbar spine revealed degenerative disc disease at L5/S1.  A 
July 2001 physical therapy consultation report noted the 
veteran's prior history of a back injury inservice and 
various other lifting injuries.  The veteran stated that he 
works as an electrician and that his employer understands his 
back problem and is flexible.  His recreational activities 
include running, working out, and lifting weights.  Upon 
examination, there was no radiating pain, no peripheral 
symptoms, and the veteran indicated that his back pain was 5 
out of 10 at best, and 7 out of 10 at worst.  He noted that 
his pain increased in the morning, with prolonged sitting, 
and sitting without a backrest.  The veteran continued with 
physical therapy treatment through November 2001.  A November 
2001 treatment record reveals the veteran's complaints of 
severe back pain.  The veteran was able to climb stairs, 
ambulate, squat, and stand or walk on his toes and heels 
without increased pain.  He noted that he was able to make it 
through the workday without back pain greater than 2 out of 
10, and he was able to lift 35 pounds floor to waist without 
increased back pain.  A September 2002 magnetic resonance 
imaging (MRI) scan of the lumbar spine revealed degenerative 
disc disease at L3/4, L4/5, and L5/S1 with mild disc bulging 
without critical canal or foraminal narrowing.  Mild facet 
hypertrophy with endplate osteophytes at L5/S1 was also 
noted, causing mild foraminal narrowing bilaterally.  A 
November 2002 treatment record noted that the veteran stopped 
working due to back pain.  Physical examination performed at 
that time revealed no scoliosis, flexion to 90 degrees, 
extension to 20 degrees, lateral bend to 25 degrees, and 
rotation to 25 degrees.  Extension and right side rotation 
created pain at the right L4 level.

In October 2002, a VA spine examination was conducted.  The 
veteran reported that he had several work-related injuries to 
his back, and that he has been let go from two jobs due to 
back injuries.  The veteran stated that he currently worked 
for FedEx part-time, and as a full-time truck driver.  He 
noted 2 to 3 work-related back injuries from this.  He 
reported one injury in June 2002 of feeling his back go out 
when he fell down 3 stairs while carrying a tool bucket.  The 
veteran complained of back pain, noting that everything 
bothers his back, including bending, not working, doing 
nothing, or doing physical labor.  He rated his pain as 3 out 
of 10, and noted that standing increases his pain.  He also 
reported pain shooting up in the lumbar area, and pain 
shooting up and down the shoulder that he had recently 
injured.

Upon physical examination, the veteran moved freely in and 
out of his chair.  Musculature of the back was within normal 
limits and nontender to palpation.  Forward flexion was to 85 
degrees, limited by truncal obesity.  There was no evidence 
of any lumbar spasm.  Extension was to 30 degrees, bilateral 
bending was to 35 degrees, and bilateral rotation was to 30 
degrees.  Sensation in the lower extremities was intact, 
strength was 5/5, and straight leg raises were negative.  The 
VA examiner noted that degenerative joint disease was not 
evident on the veteran's initial examination in 1999, and 
that his "disc degenerative joint disease is more likely 
than not related to his post service occupation and life 
style."  The diagnosis was degenerative joint disease not 
related to or aggravated by lumbar stain that occurred in the 
military.

In September 2005, pursuant to a Board remand, the veteran 
underwent another VA spine examination.  The veteran 
complained of a bulging sensation in his lower back and pain 
at the end of the working day.  The veteran stated that he is 
still able to perform his job as an electrician without 
incident.  He reported flare-ups 2 times per year, with 
additional limitation of motion.  He denied any particular 
parethesias, and denied using any walking or assistive 
devices.  There were no limits on the extent that he can 
walk, and his back pain does not affect his job.  He 
indicated that he was bothered by the bulging sensation in 
his back, and noted that his back pain prevents him from 
working overtime hours.  His back pain does not affect his 
activities of daily living, but does affect his recreational 
activities in that he cannot run anymore.

Upon examination, the veteran had forward flexion to 90 
degrees, backward extension to 30 degrees, right and left 
lateral flexion to 30 degrees, and rotation to 30 degrees.  
His spine was painful on motion at all degrees of range of 
motion.  The veteran was not otherwise limited by pain, 
fatigue, weakness, or lack of endurance.  There was 
tenderness to palpation over the right paraspinal muscles in 
the lumbar area.  Straight leg raise was negative 
bilaterally, and the veteran's gait was normal.  He could 
squat and stand on his toes and heels without incident.  X-
rays of the veteran's lumbosacral spine revealed severe disc 
space narrowing at L5/S1, but no change since 2001.  The VA 
examiner diagnosed lumbosacral strain with normal range of 
motion.  The veteran has had a good response to pain 
management treatment.  There was no evidence of muscle spasm 
on extreme forward bending or even lateral loss of lateral 
spine motion in the standing position.

Prior to September 26, 2003, the previous rating criteria for 
lumbosacral strain assigned a 10 percent evaluation for 
characteristic pain on motion; a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The veteran 
reported back pain on motion.  The objective medical evidence 
of record showed full or almost full forward flexion and 
right and left lateral bending and rotation, and no muscle 
spasm.  X-rays of the lumbar spine revealed degenerative 
joint disease, but as noted by the VA examiner in October 
2002, this was not related to or aggravated by the lumbar 
strain that occurred in the military.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for 
lumbosacral strain, prior to September 26, 2003, under the 
provisions of Diagnostic Code 5295. 

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 10, 20, and 40 percent evaluations were 
assigned for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The objective medical evidence of record showed 
lumbar spine forward flexion, extension, right and left 
lateral bending, and right and left rotation that were full 
or almost full.  Accordingly, an evaluation in excess of 10 
percent is not warranted prior to September 26, 2003, under 
the provisions of Diagnostic Code 5292. 

Moreover, other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal spine motion, 
intervertebral disc syndrome, or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

On and after September 26, 2003, the revised rating criteria 
for lumbosacral strain assigned a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).  

The objective medical evidence of record after September 26, 
2003 indicates full or almost full forward lumbar spine 
flexion, a combined range of motion greater than 120 degrees, 
and no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Accordingly, an 
evaluation in excess of 10 percent is not warranted after 
September 26, 2003.

Additionally, as intervertebral disc syndrome is not shown by 
the evidence of record, an increased rating under Diagnostic 
Code 5243 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007); see Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Board has also considered whether a separate 
rating is required for any neurological component of the 
veteran's lumbosacral strain.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The veteran has not reported any 
neurological symptoms nor have they been shown by the 
objective evidence of record.  Accordingly, the veteran is 
not entitled to a separate 10 percent evaluation for 
neurological symptoms of the service-connected lumbosacral 
strain.

The Board has also considered an increased evaluation for 
degenerative or traumatic arthritis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  But as noted 
above, x-ray findings for the lumbar spine were normal except 
for a finding of degenerative joint disease, which was found 
by an October 2002 VA examiner not to be related to or 
aggravated by the lumbar strain that occurred in the 
military.  

On and after September 26, 2003, the veteran reported back 
pain.  The veteran reported that flare-ups caused additional 
limitation of motion.  The objective medical evidence of 
record found good strength, a normal gait, and that the 
veteran could perform his activities of daily living no 
assistive devices.  In September 2005, a VA examiner found 
that, aside from pain on motion, the veteran was not 
otherwise limited by pain, fatigue, weakness, or lack of 
endurance.  The veteran is not entitled to an increased 
evaluation because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 (2007); see 
also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has also considered the issue of whether the 
lumbosacral strain presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbosacral strain interfered markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
marked interference with employment has not been shown.  
Moreover, the evidence of record does not show any 
hospitalization for the lumbosacral strain.  In the absence 
of any additional factors, the RO's failure to consider 
referral of this issue for consideration of an extraschedular 
rating or failure to document its consideration did not 
prejudice the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased evaluation for lumbosacral strain is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


